     Case 3:17-cv-01612-JAH-RBB Document 42 Filed 04/20/20 PageID.166 Page 1 of 2


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    EMILIO REYES,                                      Case No.: 17cv01612 JAH-RBB
12                                      Plaintiff,
                                                         ORDER DIRECTING DEFENDANTS
13    v.                                                 TO LODGE MATERIALS FOR IN
                                                         CAMERA REVIEW
14    UNITED STATES DEPARTMENT OF
      THE INTERIOR, et. al.
15
                                      Defendants.
16
17
18         Pending before the Court is Defendants’ motion for summary judgment. Courts
19   considering a motion for summary judgment in a Freedom of Information Act (“FOIA”)
20   case conduct a two-step inquiry. See Berman v. CIA, 501 F.3d 1136, 1139 (9th Cir. 2007).
21   The first step assesses whether the agency demonstrates it met its obligation under FOIA
22   to conduct an adequate search for responsive records. See Zemansky v. U.S. EPA, 767
23   F.2d 569, 571 (9th Cir. 1985).     If the agency meets the initial burden, the second step
24   requires the court to consider whether the agency adequately demonstrates that any
25   information not disclosed is protected by at least one of the enumerated exemptions. See
26   5 U.S.C. § 552(a)(4)(B); U.S. Dep’t of State v. Ray, 502 U.S. 164, 173 (1991). To prevail
27   on summary judgment in a FOIA proceeding, where the underlying facts and inferences
28

                                                     1
                                                                               17cv01612 JAH-RBB
     Case 3:17-cv-01612-JAH-RBB Document 42 Filed 04/20/20 PageID.167 Page 2 of 2


1    are construed in favor of the FOIA requester, an agency must prove that it has met both
2    burdens. Nat’l Res. Def. Council, 388 F. Supp. 2d at 1095.
3           Defendants maintain they are entitled to judgment because the search was reasonable
4    and they properly applied exemption (b)(6). Defendants submit affidavits and a Vaughn
5    Index1 in support. Upon review of the affidavits and Vaughn Index, the Court finds
6    Defendants include specific information supporting the adequacy of the search conducted.
7    However, the descriptions of the information withheld and the reasons provided in support
8    of the applicability of Exemption 6 are too general. They are not sufficiently specific to
9    permit this Court to determine whether the exemption was properly applied. The Court, in
10   its discretion, will conduct an in camera review of the withheld materials. 5 U.S.C. §
11   552(a)(4)(B); NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 224 (1978); Favish v.
12   Office of Indep. Counsel, 217 F.3d 1168, 1174 (9th Cir. 2000); Lewis v. I.R.S., 823 F.2d
13   375, 378 (9th Cir. 1987).
14          Accordingly, IT IS HEREBY ORDERED Defendants shall lodge the materials
15   withheld for in camera review on or before April 30, 2020.
16   DATED:       April 20, 2020
17
                                                       _________________________________
18                                                     JOHN A. HOUSTON
                                                       United States District Judge
19
20
21
22
23
24
25   1
       “[G]overnment agencies seeking to withhold documents requested under the FOIA have been required
26   to supply the opposing party and the court with a ‘Vaughn index’ identifying each document withheld,
     the statutory exemption claimed, and a particularized explanation of how disclosure of the particular
27   document would damage the interest protected by the claimed exemption.” Wiener v. F.B.I., 943 F.2d
     972, 977 (9th Cir. 1991) (citing King v. U.S. Dep’t of Justice, 830 F.2d 210, 223 (D.C. Cir. 1987)).
28

                                                      2
                                                                                        17cv01612 JAH-RBB
